 


109 HR 4092 IH: Advocates Dedicated to Older Child Parental Tax Credit (ADOPT) Act of 2005
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4092 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Ms. Bean (for herself and Ms. Hart) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow an additional credit against income tax for the adoption of an older child. 
 
 
1.Short titleThis Act may be cited as the Advocates Dedicated to Older Child Parental Tax Credit (ADOPT) Act of 2005. 
2.Older child adoption tax credit 
(a)In generalSubsection (a) of section 23 of the Internal Revenue Code of 1986 (relating to adoption expenses) is amended by inserting at the end the following new paragraph: 
 
(4)Credit for adoption of qualified older child regardless of expensesIn the case of an adoption of a qualified older child by a taxpayer which becomes final during a taxable year, the taxpayer shall be treated as having paid, for each taxable year during the older child credit allowance period, qualified adoption expenses with respect to such adoption in an amount equal to $2,000.. 
(b)Dollar limitation not applicableSubsection (b)(1) of such section of such Code is amended by inserting (without regard to paragraph (4) of such subsection) after subsection (a). 
(c)Income limitation not applicableSubsection (b)(2)(A) of such section of such Code is amended by inserting paragraph (4) of such subsection and before subsection (c).  
(d)DefinitionsSubsection (d) of such section of such Code is amended by inserting at the end the following new paragraphs: 
 
(4)Qualified older childThe term qualified older child means an eligible child who has attained age 9 on or before the date on which the legal adoption of such child by the taxpayer becomes final. 
(5)Older child credit allowance periodIn the case of an adoption of a qualified older child by a taxpayer, the term older child credit allowance period means the taxable years— 
(A)beginning after the taxable year during which the adoption of the qualified older child by the taxpayer becomes final, and 
(B)ending before the taxable year during which the qualified older child has attained age 19.. 
(e)Adjustments for inflationSubsection (h) of such section of such Code is amended— 
(1)by striking subsection (a)(3) and inserting paragraphs (3) and (4) of subsection (a), and 
(2)by amending paragraph (2) to read as follows: 
 
(2)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined— 
(A)in the case of the dollar amounts in subsection (a)(3) and paragraphs (1) and (2)(A)(i) of subsection (b), by substituting calendar year 2001 for calendar year 1992 in subparagraph (B) thereof, and  
(B)in the case of the dollar amount in subsection (a)(4), by substituting calendar year 2005 for calendar year 1992 in subparagraph (B) of such section 1(f)(3).. 
(f)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005.  
 
